EXHIBIT AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT dated as of April 9, 2009 among ROSETTA RESOURCES INC., as Borrower, BNP PARIBAS, as Administrative Agent, WELLS FARGO BANK, N.A. and UNION BANK OF CALIFORNIA, N.A., as Co-Syndication Agents, COMPASS BANK and BANK OF MONTREAL, as Co-Documentation Agents and THE LENDERS PARTY HERETO BNP PARIBAS SECURITIES CORP. Sole Lead Arranger and Sole Bookrunner TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS Section 1.01 Terms Defined Above 1 Section 1.02 Certain Defined Terms 1 Section 1.03 Types of Loans and Borrowings 22 Section 1.04 Terms Generally; Rules of Construction 22 Section 1.05 Accounting Terms and Determinations; GAAP 23 ARTICLE II THE CREDITS Section 2.01 Commitments. 23 Section 2.02 Loans and Borrowings. 24 Section 2.03 Requests for Borrowings 25 Section 2.04 Interest Elections. 26 Section 2.05 Funding of Borrowings. 28 Section 2.06 Termination and Reduction of Aggregate Maximum Credit Amounts. 29 Section 2.07 Borrowing Base. 29 Section 2.08 Letters of Credit. 32 ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES Section 3.01 Repayment of Loans 37 Section 3.02 Interest. 37 Section 3.03 Alternate Rate of Interest 38 Section 3.04 Prepayments. 38 Section 3.05 Fees. 40 ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs. 41 Section 4.02 Presumption of Payment by the Borrower 42 Section 4.03 Payments and Deductions; Defaulting Lenders. 42 Section 4.04 Disposition of Proceeds 45 ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY Section 5.01 Increased Costs. 45 Section 5.02 Break Funding Payments 46 Section 5.03 Taxes. 46 Section 5.04 Mitigation Obligations; Replacement of Lenders. 47 Section 5.05 Illegality 48 i ARTICLE VI CONDITIONS PRECEDENT Section 6.01 Effective Date 48 Section 6.02 Each Credit Event 51 ARTICLE VII REPRESENTATIONS AND WARRANTIES Section 7.01 Organization; Powers 52 Section 7.02 Authority; Enforceability 52 Section 7.03 Approvals; No Conflicts 52 Section 7.04 Financial Condition; No Material Adverse Change. 53 Section 7.05 Litigation. 54 Section 7.06 Environmental Matters 55 Section 7.07 Compliance with the Laws and Agreements; No Defaults. 55 Section 7.08 Investment Company Act 55 Section 7.09 Taxes 55 Section 7.10 ERISA. 55 Section 7.11 Disclosure; No Material Misstatements 56 Section 7.12 Insurance 57 Section 7.13 Restriction on Liens 57 Section 7.14 Subsidiaries 57 Section 7.15 Location of Business and Offices 57 Section 7.16 Properties; Titles, Etc. 57 Section 7.17 Maintenance of Properties 58 Section 7.18 Gas Imbalances, Prepayments 59 Section 7.19 Marketing of Production 59 Section 7.20 Swap Agreements 59 Section 7.21 Use of Loans and Letters of Credit 59 Section 7.22 Solvency 60 ARTICLE VIII AFFIRMATIVE COVENANTS Section 8.01 Financial Statements; Ratings Change; Other Information 60 Section 8.02 Notices of Material Events 63 Section 8.03 Existence; Conduct of Business 64 Section 8.04 Payment of Obligations 64 Section 8.05 Performance of Obligations under Loan Documents 64 Section 8.06 Operation and Maintenance of Properties 64 Section 8.07 Insurance 65 Section 8.08 Books and Records; Inspection Rights 65 Section 8.09 Compliance with Laws 65 Section 8.10 Environmental Matters. 66 Section 8.11 Further Assurances. 67 Section 8.12 Reserve Reports. 67 Section 8.13 Title Information. 68 Section 8.14 Additional Collateral; Additional Guarantors. 69 ii Section 8.15 ERISA Compliance 71 Section 8.16 Unrestricted Subsidiaries 71 Section 8.17 Marketing Activities 71 Section 8.18 Swap Agreement Termination 71 ARTICLE IX NEGATIVE COVENANTS Section 9.01 Financial Covenants. 72 Section 9.02 Debt 72 Section 9.03 Liens 73 Section 9.04 Dividends, Distributions and Redemptions. 73 Section 9.05 Investments, Loans and Advances 74 Section 9.06 Designation and Conversion of Restricted and Unrestricted Subsidiaries; Debt of Unrestricted Subsidiaries. 76 Section 9.07 Nature of Business; International Operations 76 Section 9.08 Limitation on Leases 77 Section 9.09 Proceeds of Notes 77 Section 9.10 ERISA Compliance 77 Section 9.11 Sale or Discount of Receivables 78 Section 9.12 Mergers, Etc 78 Section 9.13 Sale of Properties 78 Section 9.14 Environmental Matters 79 Section 9.15 Transactions with Affiliates 79 Section 9.16 Subsidiaries 79 Section 9.17 Negative Pledge Agreements; Dividend Restrictions 79 Section 9.18 Gas Imbalances, Take-or-Pay or Other Prepayments 80 Section 9.19 Swap Agreements 80 Section 9.20 Gas Sales Contracts 81 ARTICLE X EVENTS OF DEFAULT; REMEDIES Section 10.01 Events of Default 82 Section 10.02 Remedies of Lenders. 84 ARTICLE XI THE AGENTS Section 11.01 Appointment; Powers 85 Section 11.02 Duties and Obligations of Administrative Agent 85 Section 11.03 Action by Administrative Agent 86 Section 11.04 Reliance by Administrative Agent 87 Section 11.05 Subagents 87 Section 11.06 Resignation or Removal of Administrative Agent 87 Section 11.07 Agents as Lenders 88 Section 11.08 No Reliance. 88 Section 11.09 Administrative Agent May File Proofs of Claim 89 Section 11.10 Authority of Administrative Agent to Release Collateral and Liens 89 Section 11.11 The Arranger and other Agents 89 iii ARTICLE XII MISCELLANEOUS Section 12.01 Notices. 90 Section 12.02 Waivers; Amendments. 90 Section 12.03 Expenses, Indemnity; Damage Waiver. 92 Section 12.04 Successors and Assigns. 94 Section 12.05 Survival; Revival; Reinstatement. 97 Section 12.06 Counterparts; Integration; Effectiveness. 98 Section 12.07 Severability 98 Section 12.08 Right of Setoff 98 Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS. 99 Section 12.10 Headings 100 Section 12.11 Confidentiality 100 Section 12.12 Interest Rate Limitation 100 Section 12.13 EXCULPATION PROVISIONS 101 Section 12.14 Collateral Matters; Swap Agreements 102 Section 12.15 Reaffirmation and Grant of Security Interest 102 Section 12.16 No Third Party Beneficiaries 102 Section 12.17 USA Patriot Act Notice 102 iv ANNEXES, EXHIBITS AND SCHEDULES Annex I List of Maximum Credit Amounts Exhibit A Form of Note Exhibit B Form of Borrowing Request Exhibit C Form of Interest Election Request Exhibit D Form of Compliance Certificate Exhibit E Security Instruments Exhibit F Form of Assignment and Assumption Exhibit G Form of Reserve Report Certificate Schedule 1.02 Designated Gulf Coast Properties Schedule 7.05 Litigation Schedule 7.14 Subsidiaries and Partnerships; Unrestricted Subsidiaries Schedule 7.18 Gas Imbalances Schedule 7.19 Marketing Contracts Schedule 7.20 Swap Agreements Schedule 9.05 Investments v THIS AMENDED AND RESTATED SENIOR REVOLVING CREDIT AGREEMENT dated as of April 9, 2009, is among: Rosetta Resources Inc., a corporation duly formed and existing under the laws of the State of Delaware (the “Borrower”); each of the Lenders from time to time party hereto; and BNP Paribas (in its individual capacity, “BNP Paribas”), as administrative agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”); Wells Fargo Bank, N.A. and Union Bank of California, N.A. as co-syndication agents (each, in such capacity, together with its successors in such capacity, a “Syndication Agent”); and Compass Bank and Bank of Montreal as co-documentation agents (each, in such capacity, together with its successors in such capacity, a “Documentation Agent”). R E C I T A L S A.The Borrower, the Administrative Agent and the other financial institutions named and defined therein as lenders and agents are parties to that certain Credit Agreement dated July 7, 2005 (as amended from time to time, the “Existing Credit Agreement”). B.The Borrower has requested the Lenders, and the Lenders have agreed, to amend and restate the Existing Credit Agreement, subject to the terms and conditions of this Agreement. C.In consideration of the mutual covenants and agreements herein contained and of the loans, extensions of credit and commitments hereinafter referred to, the parties hereto agree as follows: ARTICLE I Definitions and Accounting Matters Section 1.01 Terms Defined Above.As used in this Agreement, each term defined above has the meaning indicated above. Section 1.02Certain Defined Terms.As used in this Agreement, the following terms have the meanings specified below: “ABR”, when used in reference to any Loan or Borrowing, refers to whether such Loan, or the Loans comprising such Borrowing, are bearing interest at a rate determined by reference to the Alternate Base Rate. “Acceptable Collateral” means (a) letters of credit having terms satisfactory to the Administrative Agent issued by a bank or trust company which is organized under the laws of the United States or any state thereof, has capital, surplus and undivided profits aggregating at least $100,000,000 (as of the date of such bank or trust company’s most recent financial reports) and has a short-term deposit rating of no lower than A2 or P2, as such rating is set forth from time to time, by S&P or Moody’s, (b)cash prepayment for gas purchases and (c)such other forms of collateral as may be approved by the Required Lenders. “Adequate Assurance of Performance” means sufficient security in the form, amount and for the term reasonably acceptable to the Borrower, including but not limited to, a standby irrevocable letter of credit, a prepayment, a security interest in an asset or a performance bond or guaranty. “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest Period, an interest rate per annum (rounded upwards, if necessary, to the next 1/100 of 1%) equal to the LIBO Rate for such Interest Period multiplied by the Statutory Reserve Rate. “Administrative Questionnaire” means an Administrative Questionnaire in a form supplied by the Administrative Agent. “Affected Loans” has the meaning assigned such term in Section 5.05. “Affiliate” means, with respect to a specified Person, another Person that directly, or indirectly through one or more intermediaries, Controls or is Controlled by or is under common Control with the Person specified. “Agents” means, collectively, the Administrative Agent, and any syndication agent, documentation agent or similar agent that hereafter becomes a party hereto, and “Agent” shall mean either the Administrative Agent or such other agent, as the context requires. “Aggregate Maximum Credit Amounts” at any time shall equal the sum of the Maximum Credit Amounts, as the same may be reduced or terminated pursuant to Section 2.06. “Agreement” means this Amended and Restated Senior Revolving Credit Agreement, as the same may from time to time be amended, modified, supplemented or restated. “Alternate Base Rate” means, for any day, a rate per annum equal to the greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%, (c) the Adjusted LIBO Rate for a one month Interest Period on such day (or if such day is not a Business Day, the immediately preceding Business Day) plus 1.5%and (d) the Reference Bank Cost of Funds Rate.Any change in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted LIBO Rate or the Reference Bank Cost of Funds Rate shall be effective from and including the effective date of such change in the Prime Rate, the Federal Funds Effective Rate, the Adjusted LIBO Rate or the Reference Bank Cost of Funds Rate, respectively. “Applicable Margin” means, for any day, with respect to any ABR Loan or Eurodollar Loan, as the case may be, the rate per annum set forth in the Borrowing Base Utilization Grid below based upon the Borrowing Base Utilization Percentage then in effect: Borrowing Base Utilization Grid Borrowing Base Utilization Percentage <25% ³25% but <50% ³50% but <75% ³75 % Eurodollar Loans 2.250 % 2.500 % 2.750 % 3.000 % ABR Loans 0.750 % 1.000 % 1.250 % 1.500 % Each change in the Applicable Margin shall apply during the period commencing on the effective date of such change and ending on the date immediately preceding the effective date of the next such change, provided, however, that if at any time the Borrower fails to deliver a Reserve Report pursuant to Section 8.12(a), then the “Applicable Margin” means the rate per annum set forth on the grid when the Borrowing Base Utilization Percentage is at its highest level. 2 “Applicable Percentage” means, with respect to any Lender, the percentage of the Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit Amount as such percentage is set forth on Annex I; provided that if the Commitments have terminated or expired, the Applicable Percentages shall be determined based upon the Commitments most recently in effect. “Approved Counterparty” means (a) any Lender or any Affiliate of a Lender, (b) any other Person whose long term senior unsecured debt rating is A/A2 by S&P or Moody’s (or their equivalent) or higher or (c) any other Person from time to time approved by the Required Lenders. “Approved Fund” means any Person (other than a natural person) that is engaged in making, purchasing, holding or investing in bank loans and similar extensions of credit in the ordinary course of its business and that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a Lender. “Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc., (b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other independent petroleum engineers reasonably acceptable to the Administrative Agent and the
